The Opinion of the Court was delivered by Treat, J. Bulldey commenced an action of assumpsit against Shelby in the year 1844. The cause was continued from term to term without a trial, till March, 1846, when it was dismissed by the plaintiff at his costs. The clerk, in taxing the costs, charged the plaintiff with a jury fee of $8-00. On the foregoing state of facts, the Circuit Court decided that the jury fee was improperly taxed. That decision is assigned for error. The only provisions of the statute which have any bearing on the question, are as follow: “A jury fee of three dollars shall be taxed with the costs of each suit, which, with the docket fee provided by law, shall be collected by the clerk of the Court, and paid into the county treasury, there to remain and be held as a special fund for the payment of jurors.” Rev. Stat. 311, § 19. “No docket fee shall be charged where final judgment or decree shall be for costs only, nor when the case shall be decided without impaneling a jury, nor in suits which do not originate in the Circuit Court.” Rev. Stat. 243, § 12. It is the opinion of this Court, that a jury fee is only taxable in such causes as are tried by a jury. The judgment of the Circuit Court is, therefore, affirmed with costs. Judgment affirmed.